

Exhibit 10.136.1        Certain confidential information in this Exhibit
10.136.1 was omitted and filed separately with the Securities and Exchange
Commission with a request for confidential treatment by Inter Parfums, Inc.


COMMERCIAL LEASE


Subject to the Articles L 145.1 through L 145.60 of the New Commercial law
and to the decree of September 30, 1953


BY AND BETWEEN THE UNDERSIGNED


Real Estate Company at 4/6 Rond-Point des Champs Elysees,


Represented by DAUCHEZ PROPERTY ADMINISTRATORS, Inc. the headquarters of which
is located at 132 Haussman Boulevard, 75008, Paris, holder of Business License
No. G 989, insured by the Insurance Corporation, SOCAMAB ASSURANCES, which is
represented by Mr. Jean-Claude SAUNIER.
Hereinafter "the lessor", party of the first part,
AND


The INTER PARFUMS Company, a Corporation with capital of 40.171.620.00 Euros,
the headquarters of which are located at 4/6 Rond-point des Champs Elysees,
75008 PARIS, registered under the Commerce and Companies Registry of Paris under
the number B 350 219 382, and represented for the purposes of these presents by
its Delegate General Director, Mr. Philippe SANTI


hereinafter "the Lessee",


party of the second part,

 
1

--------------------------------------------------------------------------------

 

SPECIAL CONDITIONS


WHICH HEREBY AGREE TO THE FOLLOWING:


The Lessor, gives to rent to the Lessee, who accepts, the locations indicated
hereafter belonging to a building located at 4/6 Rond Point des Champs Elysées –
Paris 75008.


1. DESIGNATION


Within a building located at 4/6 Rond Point des Champs Elysées 75008 Paris:


A commercial locale for office use, located on the 6th floor with a surface area
of 60.30 square meters approximately, as the aforementioned locales are shown in
the attached plan.


Furthermore, as far as the extra space which these places offer, it shall be
understood, the aforementioned property is leased as seen / "as is", with no
exceptions nor reserve and without it being necessary to make of it here a
fuller designation, the Lessee does hereby state he has seen them and visited
the at his leisure and of which he shall have a detailed accounting drawn up, by
the Lessee’s architect, including all costs which shall be at the expense of the
Lessee, within one month following the completion of any remodeling work on the
buildings.


It is hereby specified that any error in designation above shall justify neither
reduction nor increase in the rent, the parties shall accept the Property as is
and in its present condition.


2. DURATION


This lease, which shall commence retroactively on JULY 15, 2008, is authorized
for a duration of seventeen days, two months and three, six, or nine years, and
shall expire on SEPTEMBER 30, 2011, SEPTEMBER 30, 2014, or SEPTEMBER 30, 2017,
which date shall be the sole choice and responsibility to be undertaken by the
Lessee and if the Lessee wishes to change the expiration from the first or the
second three year period, he must give six months notice.


Any notice shall imply an extrajudicial act.
3. PRICE


3.1           The present location is granted and accepted through an principal
annual rental amount of [———————————————————]1 Euros), as well as the applicable
VAT, that the Lessee commits to pay to the Lessor or his agent, at the domicile
of the latter, quarterly, in other words, four ordinary times a year, the first
day of each quarter, every three months, until the expiration of tenancy, in
advance.


3.2           The aforementioned rent will be automatically reviewed on the
first of October every year in accordance with the fluctuation in index of the
cost to construct a building as is published by the National Institute of the
Statistics and the Economic Surveys (l'Institut National des Statistiques et des
Études Économiques - INSEE) for the first quarter of each year. The first review
shall intervene for the first time on the first of October, 2009 on the basis of
the fluctuation between the index of the first quarter 2008, which is 1497, and
that which will be published for the first quarter of 2009, and in the future on
the basis of index of the first quarter of each year.
 

--------------------------------------------------------------------------------

1 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.136.1.1.

 
2

--------------------------------------------------------------------------------

 
 
3.3.1       In addition to the rental amount set above, the Lessee shall pay to
the Lessor, at the same time as each rent is paid, the amount due for the
various services and supplies to which the owners have the right to recover from
their tenants, that is to say, his share of:
•
municipal costs (sweeping, household garbage collection and industrial or
commercial wastes);

•       Property tax and household garbage tax shall be called for once a year
and are calculated pro rata on the number of days present. It is not included in
the provisions for expenditures.
•     Cost of maintenance, security salaries, and additional charges;
•     cold water charges; (for consumption and meter charges);
•       Cost of central heating of the building (fuel, payments, and routine
maintenance);
•       Operational cost (electricity, payments, and routine maintenance,
lighting for the common areas);
•       expenditures related to the elevator which serves the different floors
(electricity, payments, and routine maintenance);
•
annual taxes on offices and trade in Ile de France as concerns rented locales,
in the event that it is due, on the first of January each year. It is expressly
agreed that this tax on offices shall be due from the Lessee on a pro rata basis
for the number of days present. It is not included in the provisions for
expenditures.

•           Its potential quota of the tax on the removal of the industrial and
commercial waste. [sic]


3.3.2       Proportions of the Distribution of Charges


Distribution Key
 
Proportions
   
Distribution Base
 
General Expenses
    182       10 000  
Special Expenses
    12       1 000  
Elevator
    28       1 000  



It is hereby specified that modifications to the distribution proportions be
made contractually, judicially, or legally.


3.3.3       The payment of these charges shall be paid on a quarterly basis in
the amount of THREE HUNDRED AND EIGHTY EUROS (380.00 Euros), the final amount
being established at the end of the fiscal year. It is hereby specified that the
rent and the charges shall be adjusted quarterly, by automatic deduction.


3.4           Any delay in payment of the amounts due, as well the rent payment
itself and the additional charges will cause a late fee reminder to be
issued.  The Lessee shall be wholly responsible for payment of these charges, to
wit: for the first reminder: 10 Euros including tax, for the second reminder: 20
Euros including tax.

 
3

--------------------------------------------------------------------------------

 

4. SECURITY DEPOSIT


Moreover, upon signing the present contract, the Lessee shall provide as
deposit, the amount of [———————————————]2 (Euros) which is equivalent to
[———————————————]3  months of rent, excluding tax.
 
With each revision of the rent, this deposit will be readjusted so that it
always is equivalent to [———————————————]4 months of rent.


The aforementioned amount shall be reimbursed to the Lessee after removal and
handing-over of the keys, after deductions are made for rent and tenant's
repairs or all other amounts that may be due for payment by the Lessee to the
Lessor, or any other amounts for which the Lessee may be responsible. Interest
of benefit to the Lessee, shall not be earned upon this amount in any case
whatsoever.


5. DEDUCTIONS FROM RENT
 
A franchise of [———————————————]5 Euros is accorded to the Lessee, which is
equivalent to [———————————————]6 months rent, in order to allow the Lessee to
remodel the offices from their present state, (as indicated in the inventory),
at the time the Lessee takes possession of the property.
 
The Lessee expressly commits to provide the Lessor, at the time of signature of
the lease, with a detailed and itemized description of the work to be carried
out and for which the deduction shall be made. This description shall be annexed
to the present lease.
 
Moreover, the Lessee expressly commits to provide the Lessor with certified
copies of the invoices for the work carried out, after the construction has
concluded.
 
Moreover, the Lessee expressly commits to execute the work that is the object of
this deduction, in compliance with applicable regulations (and in particular
shall provide owner construction insurance, plus a coordinator to insure safety
and protection of health) at his own expense and under direction of the Lessor's
architect, whose fees shall be the responsibility of the Lessee.
 
Consequently, the first rent period shall be payable on NOVEMBER 15, 2008.
 
Lastly, the Lessee does hereby commit, as of the effective date of the lease, to
release the Lessor from any responsibility related to the construction for which
this deduction shall be taken.



--------------------------------------------------------------------------------

2 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.136.1.2.
 
3 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.136.1.3.
 
4 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.136.1.4.
 
5 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.136.1.5.
 
6 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.136.1.6.

 
4

--------------------------------------------------------------------------------

 
 
6.           ENVIRONMENTAL DISPOSITIONS ARTICLE L 125-5 OF THE
ENVIRONMENTAL CODE
 
The leased locales and the property units are situated in the community of
PARIS. THE LESSOR declares that to his knowledge, the property which is the
object of these presents is located in an area that:
 
-
Is covered by a Plan for the Prevention of Foreseeable Natural Disasters of
Flooding, approved by the prefectural decree dated February 14, 2006,

 
-
Is covered by a Plan for the Prevention of Required or Approved Technological
Disasters,

-
Is located within a 0 seismic area.

 
The state of natural and technological disasters as well as the prefectural
decree dated February 14, 2006, and the file annexed to the decree, are attached
to these presents and are stamped.

 
5

--------------------------------------------------------------------------------

 

The LESSOR declares however, that to his knowledge, within the timeframe that he
has been the property owner, the leased locales and the property units have not
been the object of damages under the protection of articles L 125-2 or L 128-2
of the Insurance Code.
Also, to his knowledge, it was the same before his acquisition.


7. RESOLUTORY CLAUSE
 
It is expressly agreed that:
 
8.1           If any payment is in default within a single rent term, charges,
taxes and services, in its agreed upon payment amount, such as in a case of
infringement or non-fulfillment of one of the General or Special Conditions
outlined in the lease agreement, one month after notice is served and if the
appropriate response does not take place, after notification of a summons by
registered letter with acknowledgement of receipt and despite all later offers
to pay or execute, the present lease shall be automatically cancelled, in
whatever way appears satisfactory to the Lessor, with no need for any legal
formality other than a simple ordinance of summary procedure issued by the
President of the Supreme Court pronouncing expulsion, the aforementioned
ordinance shall fulfill the purpose of assuring its enforcement, not to issue
the cancellation which takes place automatically if the Lessor deems it
necessary.
 
8.2           In the event that a cancellation takes place as outlined in the
first paragraph of this Resolutory Clause, the amount paid to the Lessor as a
deposit shall be appropriated by him to serve as compensation, without prejudice
to all expenses and damages/interest incurred.
 
8.3           In the event of non-payment of any amount due at its term or of
failure to comply with any of the General or Special Conditions provided for in
the lease and with the first service by a bailiff, in addition, the Lessee will
automatically be required to pay all other charges of recovery including the
entire amount owed to the bailiff, a penalty equal to 10% (ten percent) of the
amount of the sum owed to cover all damages to the Lessor caused by the delay in
payment and the expenses, due diligence and fees incurred in the recovery
efforts for this amount. This penalty is added to the legally incurred interest
due once the decree is issued.

 
6

--------------------------------------------------------------------------------

 

GENERAL CONDITIONS


This lease is authorized and accepted under the ordinary burden of law,
according to the use of the locales, and moreover, in the following conditions
the Lessee commits to carry out or support under penalty of cancellation, with
no right to claim any compensation nor reduction in rent, neither any recourse
against the Lessor nor against his insurer.


1.
Taking Possession

 
The Lessee shall take possession of the locales rented in the state they are
currently in, and shall not require that the Lessor make any changes to its
state nor any repairs whatsoever, the structural work of the walls and floors
shall be the only obligation borne by the Lessor.


2.
Closure - Coverage:

 
Since no request may be made for other doors or locks than those currently
existing, the Lessee shall relinquish all recourse against the Lessor and
against his insurer, in the event of robbery or burglary in the leased locales.
 
Effect the final removal of blinds or shutters, at the option of the Lessor,
without compensation.
 
Objects, machines, etc., that are susceptible to water damage, must not be
placed under the frames, window panes, windows or ceilings made of glazed
reinforced concrete, if in existence, the Lessor denies any responsibility in
the event that damage occurs resulting from a force of nature in this way, since
sealing is not guaranteed to be waterproof.


3.
Inventory and Maintenance:

 
Maintain the locales rented, during the entire lease period, in good condition
through repairs made by the tenant, and to perform, consequently, and to carry
out at his own expenses, all electrical repairs, repairs of locks, iron work,
furnaces, pluming, central heating, carpentry, painting, windows and shutters,
etc., in other words, all work necessary to keep the locales functional, as well
as making all replacements, be they total or partial. Only the structural work
of walls and floors shall be the responsibility of the Lessor (in the sense set
forth by article 606 of the Civil Code).
 
The Lessee shall personally carry out, after having sought prior authorization
from the Lessor, and at his sole expense, all repairs, remodeling or additions
required by an administrative authority or legislative or regulatory
disposition  in order to continue the Lessee’s activities or for any other cause
included a case of Force Majeure.
 
The Lessee shall maintain in good condition the entirety of the various locales
rented, and in particular, the frontage and doorways, which should be painted as
often as is necessary and at least once every three years. Consequently, the
Lessor shall not be held responsible for large repairs, as set forth in article
606 of the Civil Code, the exception to which shall only be as provided for
above, from work required for the continuation of the Lessee's activities.
 
Return the locales rented at the end of the lease, in the same state, (as shown
by the inventory drawn up at the time possession was taken of the locales) as at
the beginning of the lease.

 
7

--------------------------------------------------------------------------------

 
 
Consequently, the Lessee should carry out all repairs, both large and small,
without distinction, with the exception of those mentioned by Article 606 of the
Civil Code, in such a way that the locales are restored at the end of the lease
to a good state of repair and maintenance.
 
At the expiration of the lease, another inventory shall be drawn up indicating
the tenant's repairs, which may be owed by the Lessee. The aforementioned Lessee
shall pay the amount.


4.
Work Done by the Lessee - Embellishments - Improvements:

 
Without the express and written consent of the Lessor, the Lessee shall not make
any changes to the layout of the rented locales, in particular concerning the
apportionment of the different areas of the rented locales.
 
The Lessee shall not make any change, installation, demolition, holes in walls,
partitions, floors, nor sealing without the express and written consent of the
Lessor.
 
No work shall be performed, unless authorized by the Lessor, after which
approval and under the direction of the Lessor's architect; the Lessee shall pay
the fees.
 
To leave to the end of the lease, if the Lessor is in agreement, without
compensation, all changes and work thus accomplished.
 
No ventilation or air conditioning equipment may be installed without prior
express authorization in writing from the Lessor. This work, if authorized,
shall be carried out as set forth in subparagraph three of this clause. The
Lessee agrees that upon his departure, at the discretion of the Lessee, he will
either leave said installations in a good operational state, or will remove them
and replace the windows in which they were installed.
 
All decorations, embellishments, cabinets mounted on walls, gas, water,
electrical connections, that the Lessee might install and, in general, all fixed
installations and embellishments, shall also be left in place, unless the Lessor
prefers that the locales not be remodeled, (which shall be made at the expense
of the Lessee and without compensation), but in their original state.
 
The floors should not be overloaded in the rented locales, without completing
reinforcement by means of measures recommended by the Lessor's architect, under
whose orders this work must be carried out, at the expense of the Lessee.
 
The Lessee must also notify the Lessor beforehand any work on projects so that
the architect of the Lessor may verify that the work to be carried out does not
violate the integrity of the building nor the structural work. Upon the
departure of the Lessee, the Lessor reserves the right to require that the
locales be returned to their original state, the cost of which shall be of the
Lessee exclusively.
 
The cost of a possible modification to the rented locales must be covered as
required by the administration, even if this requirement were unforeseeable and
essential, as a consequence of an event of force majeure.
 
Finally, during the course of this lease and of any possible renewals of same,
the parties expressly agree that the work force shall be treated in compliance
with that which may be required by the administrative authorities, whether it be
in the category of health and safety on-the-job or regulations covering
establishments that receive the public, all of which must be carried out by the
Lessee and at their exclusive expense.

 
8

--------------------------------------------------------------------------------

 

5.
Work in the Building - Visiting the Locales - Wiring:

 
Accept, without compensation, or reduction in rent, any work which the Lessor
may consider necessary to perform in the rented locales, or in the building
where they are located, the duration of which would exceed forty days
 
The Lessor reserves the right, without prejudice to the requirement in Article
1723 of the Civil Code, to make any modifications which he deems appropriate, to
the exterior appearance as well as to the inside of the building where the
locales are to be found, excluding the other locales that are at present rented.
 
Permit access to the rented locales, if need be, in order to perform cleaning of
the doorways, court yards, inspections of the elevator counterweights or other
work necessary to maintain good functionality in the building itself and in the
operation of all machinery.
 
Accept, without receiving any compensation, or reduction in rent, all work which
the Lessor considers necessary or that is forced to perform, such as any nearby
construction or demolition, all blocked access, court yards or days of
inconvenience.
 
Allow that all necessary wiring cross through their cellars.
 
File without delay, together with the cost, all formwork, decoration,
installations or removal of same, to be performed that may prove useful for
research and repair in the event of leakages of any kind, or of cracks in smoke
or ventilation channels, especially after a fire or smoke damage from a fire,
and in general for the performance of the task.
 
If work proves to be necessary on all the piping, the Lessor reserves the right
to replace buried wiring with visible wiring.
 
In the event of work, construction, sale of the building in part or in full, the
Lessor may modify the layout of the cellars and proceed to exchange buildings.
 
Permit the Lessor, his architect and their representatives to enter the rented
places whenever they consider it useful; the latter shall make sure to notify
the Lessee 48 hours in advance (except in the case of emergencies).
 
6.
Expropriation:

 
No compensation nor reduction in rent may be required by the Lessee of the
Lessor if, throughout the duration of this lease, the building in which the
currently rented locales are found, come to be demolished in part or in full as
a result of cutbacks, recession, or expropriation for use by the public sector,
with the exception of course, of the tenant's recourse against the parties to
the expropriation.


7.
Furnishings:

 
Make sure the locales rented are continually decorated with furniture, goods,
and furnishings in sufficient quantity and worth to answer for the payment of
the rent and for payment of fees and other conditions of the lease.

 
9

--------------------------------------------------------------------------------

 
 
The Lessee shall make sure that the rented locales maintain constant commercial
activity, and shall not cease, under any pretext (except for being closed for
normal activities such as paid leave), even temporarily, to use the locales for
the purpose indicated below.
 
Any relocation before the scheduled time is prohibited the Lessee, who, in all
the cases, shall only be permitted to vacate the locales rented after all
obligations set forth in the present Contract have been fulfilled.


8. Insurances:
8. 1 ~ Goods that are Property of the Lessee
 
The Lessee shall insure and maintain insured for entire duration of the lease
against fire hazards, explosion, water damage, destruction, all furniture,
furnishings, materials and in a general way, all of its property inside the
locales, including improvements, relinquishing any recourse against the Lessor
for the possibility that the furniture, furnishings, materials, improvements or
other items might become damaged partially or completely.
 
The Lessee commits to require that his insurer make the same waiver of recourse
against the Lessor.


8.2 ~ Vis-a-Vis Third Parties
 
The Lessee shall also ensure that third parties have no recourse, also
relinquishing any recourse against the Lessor in the event that goods belonging
to a third party are partially or completely damaged or if they must temporarily
or completely interrupt activity.
 
The Lessee commits to require that his insurer make this same waiver of recourse
against the Lessor.


8.3 ~ Goods that are Property of the Lessor
 
The Lessor shall insure the building and all the elements of equipment or other
fixtures and fittings against the hazards of fire, explosion, water damage,
partial or total destruction due to any cause that may be, for the amount
necessary to rebuild anew.
 
The Lessor, in the event of a disaster, shall waive all recourse against the
Lessee, and commits to require that his insurer make the same waiver of recourse
against the Lessee.
 
The Lessee shall fully reimburse the Lessor for all additional premiums
required, due to activities performed, and commits moreover to notify the Lessor
of all fixtures and fittings he has installed, apart from pledging
responsibility with respect to the Lessor and in the event of a disaster, to
make reparations for the damage undergone by the Lessor in the event the
guarantee is insufficient.
 
Since the premiums would be established as a guarantee for the totality of the
building, with the exception of the additional premium required due to the
activities performed, the total cost of which shall be the responsibility of the
lessee, the quota due from the Lessee shall be as stated in the particular
conditions of Article 3.3.2, “Proportions of the Distribution of Charges”.

 
10

--------------------------------------------------------------------------------

 

8.4 ~ Reciprocal Waivers


The parties commit to keep in mind the aforementioned waivers, to notify each
other, within two months beginning with the effective date of these presents, of
their insurance policies, established according to their respective obligations,
and which must have:
 
-     on the part of the Lessee, stipulations that he and his insurers shall
waive, in the event of a disaster covered by the guarantees set forth in
Articles 8.1 and 8-2, all recourse against the Lessor and his insurers,
 
-     on the part of the Lessor, stipulations that he and his insurers shall
waive, by the guarantees set forth in Articles 8.3, all recourse against the
Lessee and his insurers.


These waivers of recourse shall be reciprocal, in such a way that subject to the
waiver of recourse on behalf of the Lessee and his insurers, the Lessor and his
insurers waive, in the event of a disaster, any recourse that they may have
against the Lessee and his insurers and who, subject to the waiver of recourse
on behalf of the Lessor and his insurers, the Lessee and his insurers waive, in
the case of disaster, any recourse that they might have against the Lessor and
his insurers.


Furthermore, the Lessee shall be required to take out fire coverage through a
“Prevention and Advice” policy with an organization approved by the Plenary
Assembly of Insurance Companies.


The Lessee must supply the Lessor with a document justifying the policy coverage
provided by this contract concerning the supply and placement of portable fire
extinguishers within the private areas, and to mail a photocopy of the
inspection report every year.


9. Contributions ~ Health:


Fulfill all the requirements of the city and police force to which tenants are
usually held.
 
Conform to all the regulations of the proper authority regarding hygiene and
public health.
 
Refrain from throwing industrial or commercial waste in the domestic trash cans
of the building and provide trash cans for this purpose by using lawful
containers. It must be taken care of and removed solely by their maintenance
service, and these duties shall be performed in such a way that they do not
obstruct the passageways.
The Lessee must take responsibility personally for any failure to comply with
these regulations; the Lessor should never be bothered or sought after in any
way at all on this subject.


Pay all contributions and taxes precisely that may correspond to him personally.
Demonstrate, before relocation, to the Lessor or his agent that payment of taxes
has been made, by providing the Tax Collector receipt.
 
Pay, throughout the duration of the lease, his share of all State, Department or
City levies and taxes, in whatever form they are created, whether perceived or
not by the owner, and comprising property tax.
 
Furthermore, every year, the Lessee shall reimburse the Lessor for the annual
office tax.

 
11

--------------------------------------------------------------------------------

 

10. Internal By-Laws:
 
The Lessor shall not be held responsible for any interruptions which could occur
in water, gas, or electrical services or of any other public utility, or of any
restrictions which could, possibly, be imposed by the authorities on the various
services with which the building is provided.
 
Regularly maintain the interior water supply and drainage pipelines, as well as
all electrical and gas pipelines, the Lessor must never have to be worried on
this subject and the Lessee shall use these pipelines only at his own risk and
peril.
 
The Lessor reserves the right of the possibility of contracting a policy with
the Parisian Association of Steam and Electrical Equipment (A.P.A.V.E.) or from
any other similar organization for periodic inspection of the private electrical
installations corresponding to each tenant; the amount of that policy payment
shall be invoiced individually to the tenants or included in the reimbursable
services such as those mentioned in the Price paragraph. Any possible work to
maintain compliance of these installations which might result from these
inspections must be carried out by the Lessee at his expense.
 
The Lessee must, by taking possession of the locales, arrange to have work
performed that may possibly be necessary for the proper electrical installation
specifically for the rented locales, in conformity with the regulations in
force.
 
Have the chimneys and flues cleaned in the rented locales, by a qualified
chimney-sweep, whenever the need arises.
 
The Lessor does not guarantee their state and the Lessee shall use them only
with his own risk and peril. They shall never be able to ask him to repair them.
No stove or radiator may be connected there.
 
Nothing must be thrown away, nor allowed to be thrown away, in the building's
entry vestibule, in the corridors, on the staircases, and in a more general way,
all common areas of the building that are formally excluded from this lease.
 
In order to make it possible for the cars upon which the tenants or occupants
depend to enter into the courtyard of the building, access will only be allowed
for delivery vehicles and parking.
 
Flowers and other objects must not be placed in the windows neither on the
street nor in the courtyard.
 
Conditions imposed by building regulations, shared proprietorship regulations,
the union of shared proprietors, or any organization formed between the owners
or occupants of the building must be abided by, with the possible participation
of the owners or occupants of the buildings close by.


Rigorously observe the rules of usage as established in Paris regarding
vicinity. Avoid all noises, odors or other causes of embarrassment for the other
occupants of the building or the close buildings.


Take care that ventilation equipment such as range hoods, extractors, conduits,
etc. meets the standards necessary for the activity authorized by this lease,
and that this equipment is maintained in perfect operating condition; so that
the Lessor does in no case have to be worried by embarrassments caused in the
neighborhood, in the form of fumes, odors, machinery vibration, or other noises.

 
12

--------------------------------------------------------------------------------

 

Take care that personnel does not park in the areas common to the building,
prohibit all manner of shouting or noises, in particular at the moment when they
enter and leave the building, so that the peace of the building is not disturbed
by their presence.


No dirty or noisy animals shall be allowed.
 
No drawing or displays shall be allowed on the sidewalks of the locales
currently leased.
 
Act as a substitute to the Lessor on all complaints which may be raised by a
neighbor, the Lessor must never have to be worried on this subject.


No public sale shall take place in the locales rented at any time, even after
failure of the business or bankruptcy.


Once the Lessee has received or given notice to vacate, during the last six
months of the lease, the Lessor shall have the right to make and put up a sign,
at the site of his choice, indicating that the locales are to be rented. The
Lessee shall be open for business on all business days from 10 AM to noon and
from 2:00 PM to 5:00 PM. It will be also thus in the event of a sale of the
rented locales.
 
11. Heating:
 
There is a private heating system installed in the rented locales.


The Lessee must provide maintenance directly, without the Lessor having to ever
intervene in any manner whatsoever, for the entire responsibility of the heating
system, as well as for its total or partial replacement, so as to leave, after
vacating the premises, the aforementioned system in good operating condition.
 
12. Air-conditioning:
 
Collective air conditioning is also installed within the building. If the Lessee
wishes to be connected to the collective installation, a connection fee will be
invoiced to him.


Central air conditioning is supplied each summer between the 15th of June to the
15th of September.


The Lessor reserves the right to furnish it outside of these limits; in this
case, the Lessee must reimburse the cost of the supplementary air conditioning
in the same proportion as the normal air conditioning.


13. Elevators:
 
The elevator or elevators shall only be used at the Lessee's own risk and peril,
and shall be maintained by the company in charge of maintenance in such a manner
as to be in compliance with the regulations enacted for this purpose.


The weight limits of this device must be strictly adhered to.


Accept the possibility that other occupants of the building may use the device.


Its use is reserved for the tenants: the transport of all materials or objects
by the elevator is prohibited and it must not be used by delivery men or
couriers.
 
13

--------------------------------------------------------------------------------


 
The Lessor shall bear no responsibility for accidents which may occur because of
the elevator, no matter what the causes are.


The Lessee may not file any Claim regarding the orders or the need for
maintenance of this equipment that may be produced independently from the wishes
of the Lessor.
 
14. Use and Purpose of Locales:
 
Only the following activities shall be permitted in the locales leased:
“PURCHASING, SELLING, MANUFACTURING, IMPORTING and EXPORTING PERFUMES,
COSMETICS, FASHION ARTICLES, AND ACCESSORIES”.
The locales that are subject to these presents are leased exclusively for office
use, to the exclusion in particular of all sales, exhibits, etc.
The rented locales may not be used for any other purpose, with the understanding
that the Lessor reserves the right to rent all other locales in the building for
any mercantile or professional purposes that are similar to those of the Lessee.


15. Credit-Lease:
In the event that the Lessee has recourse to a credit-lease on his business or
one of the components thereof, the Lessee shall be obligated to warn the Lessor
by registered letter with return receipt, by the month preceding the signing of
this credit-lease contract. The Lessee shall also be obligated to report the
date of expiration of the credit-lease contract.
 
In the event the business is transferred, the Credit-Lessee shall be likewise
obligated to the Credit-Lessor so that the Lessor will never have to worry about
the establishment with the Credit-Lessor of the credit-lease contract.
 
At the time of the business transfer, the Credit-Lessor must inform the owner
that all the legal formalities and obligations set forth in the Credit-Lease
contract have been fulfilled by the Credit-Lessee assignee.
 
In the event that a renewal of this lease is requested by the Credit-Lessor
wishing to install a new operator, the latter will be required to carry on an
activity identical to that of the former Credit-Lessor. In this case, the
Credit-Lessor must send to the Lessor, at the same time as the request for
renewal, all information concerning the new operator (K-(a), statutes, banking
references) and of his activity, which shall be subject to his express and
written approval.
 
16. Transfer - Contribution - Sub-Lease:
 
It shall not be permitted to yield the right to the present lease unless it is
to the purchaser of the business, provided that such assignment is made in its
entirety, and with the obligation to remain as a guarantor and jointly and
severally responsible towards the Lessor for all subsequent assignees, both in
respect of payments of rent and in regard to fulfilling the general conditions
of the present lease.
 
The legal instrument containing the transfer must either be made in an
authenticated form, or by informal agreement, the Lessor shall be summoned to
sign said instrument; the Lessor must be summoned and an executory copy of said
instrument must be sent to him free of charge within one month from signing; at
said act of the instrument of transfer, the assignees shall of course be
responsible for paying the rent to the Lessor together with the fulfillment of
all responsibilities and conditions of the present lease.

 
14

--------------------------------------------------------------------------------

 
 
No contribution or transfer may be made if the Lessee has any unpaid rent or
charges due.


These stipulations will be applicable to all successive transfers.
 
The business may not be given to a management agent, nor shall any person be
substituted, nor shall the rented locales be lent to any third parties, even
temporarily.
 
No sub-leasing or domiciling, in part or in totality, shall be allowed, without
obtaining prior written agreement from the Lessor.
 
16. (a)


Notwithstanding the 16th Clause of the General Conditions, the Lessee is
authorized to be domiciled within the rented locales of the companies of the
INTER PARFUMS Group, with the proviso of observing the following five
infrangible conditions:
 
1)
That the activity carried on by these companies be the same as that set forth in
the 14th General Condition above and that the Lessee sends to the Lessor a copy
of the statutes and of the K-(a) of these companies;

 
2)
That they be companies of the INTER PARFUMS Group, of which at least 30% of the
capital stock is in holdings;

 
3)
That the President, the Director General, or the manager of these companies be
one of the administrators of the INTER PARFUMS company, holder of the present
lease;

 
4)
That the INTER PARFUMS Company, upon vacating the premises which make up the
object of this lease, make sure that they are made free from any occupation; the
locales which physically form an indivisible whole through the common intention
of its parts.

 
Under no circumstances, may these domiciliations transfer the commitment of
rights that exists between the subtenants and the Lessor, who shall have no
direct obligation in regards to them. 
 
5)
The company, INTER PARFUMS shall remain as the sole responsible party in respect
with the Lessor, for any damages to same. It shall guarantee strict fulfillment
of the conditions above and commits to pledge same in writing for any domiciled
company, which it will have the obligation to make known to the Lessor.



16. Signs ~ Commercial Name Plaques:


No plate, sign, shade/awning or any attractive installation to the exterior or
interior appearance of the building may not be used without first being subject
to the approval of the Lessor who will necessarily request the authorizations as
set forth in Building Regulations or any other Regulation, schedule of
conditions, or statutes to which it will be subject, however with the
stipulation that the Lessee shall personally arrange for all administrative
authorizations required and shall be responsible for payment of the taxes which
may be required.
 
The Lessee shall constantly maintain the exterior facade of his boutique in a
perfect state of upkeep. The aforementioned façade shall not be changed or
ordered to be changed, without having submitted the plans to the Lessor
beforehand, and without the Lessor's authorization for the projected changes,
which shall be carried out under the supervision of the Lessor's architect,
whose fees shall be the responsibility of the Lessee.

 
15

--------------------------------------------------------------------------------

 


17. Collateral Security:
 
The Lessee hereby commits, if he consents to using his business as collateral
security, to inform the Lessor, and make known to him all names and addresses of
the secured creditors within fifteen days of establishing the aforesaid
collateral.
 
The Lessee expressly commits to provide to the Lessor every year, a balance
sheet from the Company INTER PARFUMS within six months of closure of the fiscal
year.


18. Binding Clause:
 
All the responsibilities, clauses and conditions of this lease are obligatory.
Any deviation of the Lessee without express and written authorization from the
Lessor will have effect only through tolerance, and could never be regarded as
having made novation, nor to be adherent to the present clauses and conditions,
to which the Lessor shall always have the right to require strict fulfillment.


19. V.A.T. - Registration ~ Expenses:
 
Payment of the stamp fees, registration fees, charges related to the present
lease, revisions to the rent amount and possible renewals of this lease, plus
the applicable VAT.
 
The Lessor has opted for the regime subject to the value-added tax, within the
framework set forth by decree No. 67-1126 of December 22, 1967, supplementing
the law of January 6, 1966. The Lessee shall be required to pay to the Lessor
the VAT at the rate in force on the principal amount of the rent.


20. Selection of Domicile:
 
For the execution of these presents, the Lessee selects his domicile as the
locales rented and the Lessor the domicile of the Property Manager. These
domiciles are attributive of jurisdiction and all announcements and
notifications shall validly be made there.
 
Created in three original copies in Paris, on (Handwritten)  01/21/2008


[ex10-136x1sig1.jpg]
[ex10-136x1sig2.jpg]
THE LESSEE
THE LESSOR (1)



(1) Please attach signature next to the handwritten reference, "read and
approved" and initial each page.

 
16

--------------------------------------------------------------------------------

 

DAUCHEZ
PROPERTY ADMINISTRATORS
FEE SCHEDULE


LEASING (fees shared in equal parts between the owner and the tenant)

Topic
Assessment
Rate Excluding
Tax
Rate Including Tax
Property Lease
   
1 month’s net rent
Per additional year beyond 3 years
1st year's net rent charge
0.50%
0.60%
LEASING (fees borne exclusively by the tenant)
Furnished Property Lease
Rent charges including 1st year
11.00%
13.16%
Per additional year
0.50%
0.60%
Private Parking
SET FEE
100.00 €
119.60 €
Commercial Lease
1st year's rent, excluding tax, or
30.00%
35.88%
1st three year period's rent, excluding tax
10.00%
11.96%
DRAFTING OF DOCUMENTS (fees shared in equal parts between the owner and the
tenant)
Studio, 2 rooms, 3 rooms
Lease Commission including Tax
10.45%
12.50%
4 Rooms and loft
 
8.36%
10.00%
DRAFTING OF DOCUMENTS (fees paid by the tenant)
Commercial Property
Basic annual rent including tax with a minimum of 400 Euros including tax
1.00%
1.20%
Private Parking
SET FEE
30.00 €
35.88 €
 
INVENTORY (fees borne exclusively by the tenant) ENL Law No. 2006-872 from July
13, 2006
STUDIO
SET FEE
117.06 €
140.00 €
2 ROOMS
133.78 €
160.00 €
3 ROOMS (Double Living Room + 1 Bedroom)
146.32 €
175.00 €
4 or 5 ROOMS (Double Living Room + 2 or 3 Bedrooms)
229.93 €
275.00 €
6 or 7 ROOMS (Double Living Room + 4 or 5 Bedrooms)
305.18 €
365.00 €
INVENTORY (fees borne exclusively by the tenant)
Furnished properties and leases overriding the law of 07/06/1989 (Increase)
Total Amount of the Inventory Cost including Tax
+30.00%
INVENTORY (fees borne exclusively by the tenant)
Commercial Property < 100 m2
SET FEE
154.68 €
185.00 €
Commercial Property between 100 and 200 m2
229.93 €
275.00 €
Commercial Property > 200 m2
305.18 €
365.00 €
LEASE RENEWAL AND AMENDMENTS (For occupying premises, fees shared in equal parts
between the owner and the tenant)
Dwelling
Base Annual Rent, excluding tax
3.00%
3.59%
Commercial
5 to 10%
5.98 to 11.96%
Negotiation of Commercial Lease (increase)
3.00%
3.59%
THREE YEAR REVISION FOR COMMERCIAL PROPERTIES
Up to 30,500 Euros in annual rent, excluding tax
SET FEE
260.00 €
310.96 €
Above 30,500 Euros in annual rent, excluding tax
460.00 €
550.16 €
TENANT MANAGEMENT (Fees to be borne by the Lessor/Owner)
Maximum
Amounts collected, including tax
8.360%
10%
Maximum
SET FEE
610.00 €
729.56 €
Fixed management fees
By Tenant and Annually
30.00 €
35.88 €
Property Tax Statement (Minimum)
Each Statement
50.00 €
59.80 €
Service without term
Fees – set unit fee
150.00 €
179.40 €
Following Extraordinary Work
Total amount due for work, including tax (following task)
2 to 5%
2.39 to 5.98%
SALE (Fees to be borne by the Owner/Seller)
Dwelling/Commercial Property
Sale price excluding tax and fees
4.18 to 8.36%
5 to 10%



VAT in effect as of April 6, 2007:                19.60%           Fee Schedule
No. 14 dated April 6, 2007

 
 

--------------------------------------------------------------------------------

 

[ex10-136x1chart.jpg]
 
COLLECTION
OF
ADMINISTRATIVE
DOCUMENTS


From the Prefecture of Paris
and from the Prefecture of Police


THE ENTIRE COLLECTION OF ADMINISTRATIVE DOCUMENTS FROM
THE PREFECTURE OF PARIS AND THE PREFECTURE OF POLICE IS
AVAILABLE FOR CONSULTATION ON THE WEBSITE:


HTTP://WWW.PARlS.PREF.GOUV.FR/


Sales Price: 1.22 € (8 F) – Annual Fee: 30.49 € (200 F) - All orders, sales,
including the number and subscription may be paid by check, made out in the name
of the Receipt Manager - Prefecture of Paris, 17, boulevard Morland, 75915 -
Paris cedex 04
ISSN 0987-1146

 
 

--------------------------------------------------------------------------------

 

PREFECTURE OF PARIS


Division of Urban Housing and Equipment


Prefectural Decree No. 2006-45-1
with Paris being designated as a community exposed to major technological and
natural hazards and setting the information modes of acquirers and tenants of
property located in Paris regarding the aforementioned hazards
 
The Magistrate of the Ile de France area;
Magistrate of Paris,
Officer of the Legion of Honor
 
Whereas the general code of the collectivity of territories;
Whereas the Environmental Code and, in particular, its articles L. 125-5 and R.
125-23 to R. 125-27;
Whereas the Building and Housing Code and, in particular, its articles L.271-4
and L.271-5;
Whereas the Insurance Code and, in particular, its articles L. 125-2 and L.
128-2;
Whereas Law No. 89-462 of July 6, 1989 (amended), tending to improve rental
reports and modifying Law No. 86-1290 of December 23, 1986 and, in particular,
its article 3-1;
Whereas the Ministerial Decree of October 13, 2005 giving definition to the
model of printed material for the establishment of the natural and technological
hazards report
Whereas the Interministerial Circular of May 27, 2005, relative to information
of the acquirers and tenants of property concerning major natural and
technological hazards;
Whereas the Inter-Prefectural Decrees from January 26, 1966, February 25, 1977,
and March 19, 1991, relative to the hazards linked to the presence of old mines
and pre-Ludian gypsum areas in the sub-soil of Paris;
Whereas the Prefectural Decree No. 2003-196-1 from July 15, 2003, with approval
of Flood Risk Prevention Plan (PPRI) of the department of Paris;
 
On the proposition from the director of Urban Housing and Equipment,
 
DECREE:
 
Article 1:
 
The provisions of subparagraphs I and II of article L. 125-5 of the
Environmental Code are applicable to the community of Paris, in regard to the
following major hazards:
 
1 – The risk of flooding, which is the object of a Flood Risk Prevention Plan
(PPRI), approved through the Prefectural Decree of July 15th, 2003 mentioned
above;
 
2 – The hazards linked to the presence of old mines and pre-Ludian gypsum areas
in the sub-soil of Paris, covered by the aforementioned Inter-Prefectural
Decrees from January 26, 1966, February 25, 1977, and March 19, 1991;
 
Article 2:
The acquirers’ and the tenants’ duty for information for property located in
Paris regarding the hazards mentioned in I and II of Article L. 125-5 and
Articles R. 125-23 to R. 125-27 of the Environmental Code, and mentioned in
Article 1 above, applies, within the community of Paris, under the conditions
defined in Articles 5, 6, 7, and 8 of this decree.
 
Article 3:
The elements necessary to the information of the acquirers and the tenants from
the sellers or leasers (whether they are owners or not) concerning the property
which is the object of a transaction, relative to the location of the buildings
concern in regard to the areas with identified major natural hazards, located in
Paris, are outlined in the file attached to this decree, which includes:
 
The list of major hazards set forth in the Article 1 of this decree;
 
For each of the hazards mentioned below, a synthetic tag describing the nature
and the intensity (to the extent possible) of the hazards enumerated in the
territory of the community of Paris;
Mapping of the areas considered at risk;
References of the documents to which the seller or the Lessor may refer;

1
 
COLLECTION OF ADMINISTRATIVE DOCUMENTS
NUMBER 3 (a) OF FEBRUARY, 2006



--------------------------------------------------------------------------------


 
List of ministerial orders acknowledging the previously recorded natural
catastrophe report and dealing with all or part of the community of Paris.
Article 4:
The file and the reference documents mentioned in Article 3 of this decree are
viewable at:
 
The City Hall of Paris;
The Prefecture of Paris - Urban Housing and Equipment Administration -
Environment and Heritage Center, 50, avenue Daumesnil, in Paris, 12th district.
 
Article 5:
Before drawing up a sales or leasing Contract, the seller or Lessor is obligated
to furnish to the acquirer or tenant, in accordance with the information
mentioned in this decree and its appendices, a report of the hazards relative to
the building concerned, which must have been drawn up less than six months
before the date said Contract is finalized.
 
Said report, created in conformity with the model defined by the ministerial
decree of October 13, 2005, is attached depending on the case:
 
The diagnostic technique attached to the sales Contract in the conditions set
forth in Article L 271-4 of the Building and Housing Code;
 
The lease Contract, in the conditions and according to the modalities set forth
in article 3-1 of Law No. 89-462 of July 6, 1989.
 
Article 6:
The property mentioned in article 3 of this decree includes all of the types of
buildings, whether for housing or not, whatever their purpose might be.
Article 7:
The contracts mentioned in article 5 of this decree are, specifically:
 
Unilateral sales or purchasing agreements, sales contracts, and written lease
contracts for property, and include all types of contracts giving rise to a “3,
6, 9 year” leasing agreement
 
Seasonal or vacation leases, furnished leaseholds, etc.;
 
Presale contracts (VEFA), free transfers, exchanges with or without
compensation, donations, successional divisions or related transactions,
long-term rental agreements, etc.
 
Article 8:
The following are not of concern for the dispositions of article 5 in this
decree:
 
Individual home construction Contracts without supplying the land;
 
Unwritten lease contracts (oral rental agreements);
 
Residency contracts in establishments including collective locales, in
particular those offering services to their residents (hostels, nursing homes,
etc.);
Property sales within the context of judicial procedures;
Property transfers carried out within the framework of pre-emptive procedures,
abandonment and expropriation, when they are carried out for the benefit of the
assignees of these rights.
 
Article 9:
 
The owners of buildings that receive compensation granted for damages caused by
a natural catastrophe through ministerial decree must inform purchasers or
lessees, under the same conditions as those envisaged in article 5 of this
decree.
 
Article 10:
The contracts of article 9 of this decree are, specifically applicable:
To sales and written leasing contracts for building properties, and include all
types of contracts giving rise to a “3, 6, 6.9 year” leasing agreement
Legal acts linked to seasonal or vacation leases, and furnished leaseholds,
etc.;
 
To acts linked to free transfers, exchanges with or without compensation,
donations, successional divisions and related transactions, long-term rental
agreements, etc.

2
 
COLLECTION OF ADMINISTRATIVE DOCUMENTS
NUMBER 3 (a) OF FEBRUARY, 2006



--------------------------------------------------------------------------------


 
Article 11:
The following are not of concern for the dispositions of article 9 in this
decree:
 
Individual home construction Contracts without supplying the land;
Residency contracts in establishments including collective locales, in
particular those offering services to their residents (hostels, nursing homes,
etc.);
Property sales within the context of judicial procedures;
Property transfers carried out within the framework of pre-emptive procedures,
abandonment and expropriation, when they are carried out for the benefit of the
assignees of these rights.
 
Article 12:
This decree is updated at the time of each change in orders as envisaged in the
1st article above and for all prescription or publication of a new risk
prevention plan.
 
The information contained in the file envisaged in article 3 of this decree is
updated in accordance with the prescriptions mentioned in Clause III of article
R.125-5 of the Environmental Code and, if applicable, when the Official Gazette
of the French Republic publishes any new ministerial decree acknowledging
natural catastrophes which affect all or part of the community of Paris.
 
Article 13:
The obligations conferred to sellers and lessors by the dispositions of this
decree are applicable from the first day of the fourth month following their
publication in the Collection of Administrative Acts of the Prefecture of Paris
and the Prefecture of the Police.
 
Article 14:
Notification of this decree shall be issued to the Paris City Hall. It will be
posted in each Paris District Town Hall for one month beginning with its
reception by the directors-general of the services of the district town halls.
 
A copy of this decree and its appendices shall be addressed to the Paris Notary
Departmental Chamber.
This decree, as well as its modalities for searching, will be the subject of a
notification of publication in the local press.
 
Article 15:
Any appeal against this decree must arrive at the Administrative Court of Paris,
within two month, from the date of its publication in the Collection of
Administrative Acts of the Prefecture of Paris and the Prefecture of Police.
 
Article 16:
The Magistrate, the Secretary General of the Prefecture of Paris, the Chief of
Police, the Regional Director of Environmental Affairs, the Regional Director of
Industry, Research, and the Environment of the Paris City Hall, are responsible,
in the capacity that each of them bears, for the execution of this decree, that
will be published in the Collection of the Administrative Acts of the Prefecture
of Paris and the Prefecture of Police, and is accessible on the internet site of
the Prefecture of Paris. www.paris.pref.gouv.fr
 
Executed in Paris on February 14, 2006
 
The Magistrate of the Ile de France area of Paris
 
Bertrand LANDRIEU
 
3


COLLECTION OF ADMINISTRATIVE DOCUMENTS
NUMBER 3 (a) OF FEBRUARY, 2006



--------------------------------------------------------------------------------


 
Appendix to the Prefectural Decree No. 2006-45-1 of February 14, 2006
with Paris being designated as a community exposed to major technological and
natural hazards and setting the information modes of acquirers and tenants of
property located in Paris regarding the aforementioned hazards.
 
FILE WITH INFORMATION ON THE MAJOR RISKS TO WHICH THE COMMUNITY OF PARIS IS
EXPOSED
 
Published in the Collection of Administrative Decrees of 3 (a) of February 14,
2006 of the Prefecture of Paris.
 
In view of the fact that it is attached to my decree of February 14th, 2006
 
The Magistrate of the Ile de France area of Paris
 
Bertrand LANDRIEU
 
I) The list of hazards enumerated in the community of Paris
 
The major hazards that were enumerated on Paris involving:
 
The risk of flooding, which is the object of a Flood Risk Prevention Plan
(PPRI), approved through the Prefectural Decree of July 13th, 2003.
 
The hazards linked to the presence of old mines and pre-Ludian gypsum areas in
the sub-soil. These hazards, which are specified in the decrees of January 26,
1966, March 19, 1991, and February 25, 1977, are managed by General Inspectorate
of the city’s mines.
 
There is no Plan for the Prevention of Technological Hazards in Paris. Moreover
the department of Paris is not involved in the seismic hazard as defined by the
Modified Decree No. 91-461 from May 14, 1991 relative to seismic hazard.
 
II) synthetic tags for the hazards listed
 
Tag 1: Flood Risk
Tag 2: Risk linked with areas of old mines and gypsum
 
III) Cartography
 
The cartographic elements include:
 
The regulatory area map of the Flood Risk Prevention Plan (reduction to format
A3 of the PPRI Paris collective map);
The perimeter identifying the regulatory areas of the mines and the pre-Ludian
gypsum, specified on the bottom of the APUR parcel map – format A3.
 
IV) Reference documents relative to natural hazards
 
The reference documents relative to the natural hazards envisaged in I to which
the community is exposed are: Flood Risk Prevention Plan (PPRI), approved
through the Prefectural Decree of July 15th, 2003
 
Inter-Prefectural Decrees from January 26, 1966, March 19, 1991, and February
25, 1977, relative to the hazards linked to the presence of old mines and
pre-Ludian gypsum. These decrees taken under the title of the ex-article R.111-3
of the Urban Code take the place of the Hazard Prevention Plan (PPR), pursuant
to article L.562-6 of the Environmental Code.
 
V) the decrees acknowledge the Natural Catastrophe Report published between 1982
and 2005.
 
(See Table below)
 
4

COLLECTION OF ADMINISTRATIVE DOCUMENTS
NUMBER 3 (a) OF FEBRUARY, 2006



--------------------------------------------------------------------------------


 
RECAPITULATION OF THE DECREES
CONTAINING INFORMATION FROM THE NATURAL CATASTROPHE REPORT
FOR PARIS APPEARING ON FEBRUARY 1ST, 2006


Community
 
Events
 
Date events
began
 
Date events
ended
 
Date decree was
published
Paris, (Districts: 12, 13 and 14)
 
Floods and mud slides
 
06/05/1983
 
06/06/1983
 
08/03/1983
                 
Paris, (Districts: 12, 13 and 14)
 
Floods and mud slides Hail/storms
 
05/06/1983
 
06/06/1983
 
09/10/1983
                 
Paris, (Districts: 1, 2, 3, 4, 5, 6, 7, 10, 11, 12, 13, 14, 15, 18, 19, 20)
 
Floods and mud slides
 
07/27/1990
 
07/27/1990
 
12/07/1990
                 
Paris
 
Floods and mud slides
 
05/31/1992
 
06/01/1992
 
10/20/1992
                 
Paris, (Districts: 12, 13 and 14)
 
Floods and mud slides
 
05/25/1992
 
05/25/1992
 
12/24/1992
                 
Paris, (Districts: 12, 13 and 14)
 
Floods and mud slides
 
04/29/1993
 
04/30/1993
 
09/28/1993
                 
Paris
 
Floods and mud slides
 
07/18/1994
 
07/19/1994
 
12/06/1994
                 
Paris
 
Floods and mud slides
 
05/30/1999
 
05/30/1999
 
07/21/1999
                 
Paris
 
Floods and mud slides ground movement
 
12/25/1999
 
12/29/1999
 
12/29/1999
                 
Paris
 
Floods and mud slides
 
07/06/2001
 
07/07/2001
 
08/06/2001
                 
Paris
 
Floods and mud slides
 
05/31/2003
 
05/31/2003
 
10/03/2003


5
 
COLLECTION OF ADMINISTRATIVE DOCUMENTS
NUMBER 3 (a) OF FEBRUARY, 2006



--------------------------------------------------------------------------------


 
TAG 1: Flood Risk

--------------------------------------------------------------------------------

Characteristics of the flow
 
The Seine is a lowland river. Its drainage basin is around 100,000 square
kilometers (nearly 1/5th of the surface of France). It has large tributaries:
the Marne, the Yonne, the Aube, and the Oise.
 
Their output comes from rains, natural drainage of groundwater, and low water
level support from  the large reservoirs located upstream from Paris.
     
Flood Risk
 
The overflow from the rivers of the Seine Basin can occur beginning in November
and continuing until May. These are slow and powerful floods that occur
following long and regular rainfall on the wide drainage basins. The length of
submersion can reach several weeks, even in exceptional circumstances, several
months, on a local basis.
 
However, in spite of the construction of reservoirs upstream of Paris, whose
objective is to reduce the risks of floods, and to support low water levels,
flooding from the Seine remains a major hazard, in particular for floodings at
the 100-year level. In this respect, it should be considered that the dams
present in Paris have no effect on floodings of this magnitude.
     
Precise Information on the Risks
 
The flood waves generated at the head of the drainage basin area of the Seine
taking between 3 and 4 days for Yonne and between 6 and 8 days for upstream of
the Seine and the Marne to arrive in the Parisian urban area. The water rises
slowly. It can generally be anticipated since the basin is equipped with a
system for forecasting the floods. Certain dispositions provide for then
transmitting the information to the population.
In addition to the impact on safety of people and goods, a significant flood,
such as the flood of the type which occurred in 1910, can have catastrophic
consequences for both the population and economic activity, taking into account
the density of the urbanization and the significant duration of the flood. Thus,
if a flood like the 1910 flood were to occur, nearly 124,000 people would be
inundated and without electricity. 162,000 people would experience flooding in
their cellars (and no electricity) and 499,000 would be without electricity in
Paris, that is to say a total of approximately 785,000 people impacted. The cost
of the direct and indirect damage is estimated to be more than 10 billion euros
for the Ile-de-France area without grids, including between 0.6 and 1.8 billion
in damages to the habitat.
 
The largest flood on record in Paris occurred in February of 1658: 8.96m using
the scale of the bridge at Austerlitz, is 34 cm above the flood of 1910 which
was taken as the flood of reference for the development of the prevention plan
for flood risk. The height of the water resulting from a flood similar to that
of 1910 exceeds two meters at certain spots in the town.
     
Actions undertaken to ameliorate this risk
 
The Flood Risk Prevention Plan is a public utility service attached to the PLU
that demarcates the areas exposed to flooding risk, and regulated, according to
the risk estimated by where extent of the risks and of the chances meet, the new
projects which occupy the ground, defines the preventive, protection, and
safeguarding measures, which must be taken and which in short, may act upon what
exists in order to reduce the vulnerability of existing property. The following
regulated zones have been identified by the PPRI of Paris:
-  Red Zone: principal flow zone of the river in period of flood;
-  Green Zone: zones of flood expansion;
-  Light Blue Zone: residential area located in floodplain with an immersion
level lower than 1 meter;
-  Dark Blue Zone: residential area located in floodplain with an immersion
level higher than 1 meter.
 
The PPRI of Paris requests that companies performing a public service mission,
care, cultural and administrative establishments, set up measures which permit
them to reduce their vulnerability.
     
Organizations to contact for any complementary information
 
Prefecture of Paris: Urban Housing and Equipment Administration - Environment
and Heritage Center, 50, avenue Daumesnil, in Paris, 12th district.
     
Resources
  
Urban Development Plan for Water Development (SDAGE), approved on June 29th,
1995 and the Urban Development Plan for Forecasting Flooding in the Seine
Normandy Watershed - April 2005 Project

 
6
 
COLLECTION OF ADMINISTRATIVE DOCUMENTS
NUMBER 3 (a) OF FEBRUARY, 2006

 
 

--------------------------------------------------------------------------------

 
 
TAG 2: Hazards linked to the presence of old mines and pre-Ludian gypsum areas

--------------------------------------------------------------------------------

Characteristics of Paris sub-soil
 
The sub-soil of Paris contains an abundance of certain useful substances such as
coarse limestone (building stone), gypsum (for making plaster) and chalk. These
materials, with the exception of chalk, were mined from antiquity up until the
XIXth century using two methods: Open air pits and subterranean pits.
 
However, the gypsum contained in certain geological layers of the Parisian
sub-soil is water soluble.  Thus, subterranean water circulation may have
dissolved much of the gypsum creating in this way subterranean cavities called
dissolution pockets.
     
Hazards created by the presence of old mines and pre-Ludian gypsum areas
 
Ground movement is a hazard that may be caused by the old subterranean mines and
dissolution pocket cavities.  It is a more or less violent displacement of the
ground and sub-soil.
     
Precise Information on the Risks
 
Ground movement due to the mines and subterranean cavities may be:
- Slow and continuous: This happens when dealing with a progressive deformation
which occurs as sagging, or compression (reduction of the volume of certain soil
under the effect of the load applied, from water circulation) or sliding of the
terrain. The compressions are less deep and the diameter varies between a simple
depression measuring from a few centimeters to a few meters. It may result in
the movement of foundations. If the latter are not well laid-out, they will not
evenly support the weight of the building causing cracking.
- rapid and intermittent: these appear as a collapse (instantaneous vertical
displacement of the surface of the ground by a violent rupture of preexistent
underground cavities – natural or artificial – creating an opening in a roughly
cylindrical excavation called subsidence).
     
Location of the hazardous areas linked to the presence of pre-Ludian gypsum
areas and old mines
 
In Paris, the areas containing abandoned mines are known and most of the time
are mapped.
Old coarse limestone mines exist in the 5, 6, 12, 13, 14,
15 and 16th districts (770 undermined hectares), and gypsum mines in the 10, 18,
19 and 20th districts (65 undermined hectares).
As far as the gypsum dissolution pockets are concerned, they originated from
local and evolutionary phenomenon. Therefore, they have not been mapped
previously. One hazardous area of dissolution was defined in the geology of the
land and by verified incidents. This area covers a part of the 9, 10, 17, 18,
and 19th Districts.
     
Actions undertaken to ameliorate this risk
 
In the territory of Paris, hazardous perimeters were defined by prefectural
decree under the terms of article R111-3 (henceforth repealed) of the Urban
Code. These risk perimeters are used today in the PPR (Risk Prevention Plan).
     
Organizations to contact for any complementary information
 
The General Inspectorate of Mines (3, avenue du Colonel Henri Roi-Tanguy –
formerly 1, place Denfert-Rochereau - 75014 Paris) is the service for the Town
of Paris in charge of risk management.
     
Resource
  
General Inspectorate of Mines (IGC)

 
7


COLLECTION OF ADMINISTRATIVE DOCUMENTS
NUMBER 3 (a) OF FEBRUARY, 2006
 

--------------------------------------------------------------------------------


 
Map


Text:
———


Périmètre réglementaire des zones de carrières et de gypse antéludien
 
Regulatory perimeter of areas of old mines and pre-Ludian gypsum
Légende
 
Legend
Zone comportant des poches de gypse antéludien
 
Area containing pre-Ludian gypsum pockets
(arrêté interpréfectoral du 25 février 1977)
 
(interprefectural decree of February 25, 1977)
Zones d'anciennes carrières
 
Areas of old mines
(arrêté interpréfectoral du 19 mars 1991)
 
(interprefectural decree of March 19, 1991)
Source: Préfecture de Paris
 
Source: Prefecture of Paris
Fond de plan: APUR
 
Parcel Plan: APUR
Echelle: 1/45 000
 
Scale: 1/45,000
DULE - BU - BU1 - Nicole Beuvière - avril 2006
 
DULE - BU - BU1 - Nicole Beuviere – April 2006




 
 

--------------------------------------------------------------------------------

 

Map


Text:
———


PLAN DE ZONAGE REGLEMENTAIRE DU PPRI DE PARIS
 
PPRI REGULATORY ZONING PLAN OF PARIS
réduction de la carte d'assemblage du PPRI de PARIS approuvé Préfectoral du
Juillet 2003
 
Reduction of the joint card from the PPRI of PARIS approved by the Prefectural
of July 2003
Définition de (illegible) = Parcellaire APUR 2000
 
Definition of (Illegible) = APUR Parcel 2000
Légende
 
Legend
(The rest of the text in box is illegible.)
   
Source : I.G.N.
 
Source: I.G.N.
Fond de plan: IGN BD Topo - 1998
 
Parcel Plan: IGN BD Topographic Map - 1998
Echelle: 1/50 000
 
Scale: 1/50,000
DULE - BU - BU1 - Michel ALBERT - février 2006
 
DULE - BU - BU1 - Michel ALBERT – February 2006


 
 

--------------------------------------------------------------------------------

 

Flood Risk Prevention (P.P.R.I.)


[ex10-136x1pic1.jpg]
Hazardous areas demarcated by the P.P.R.I.
(see attachments from P.L.U., Public Service Utility, IV B 2)



[ex10-136x1pic2.jpg] 
Zone of flood expansion (green) demarcated by the P.P.R.I.
(see attachments from P.L.U., Public Service Utility, IV B 2)



Ground Movement Risk Prevention


[ex10-136x1pic3.jpg] 
Areas of old subterranean mines
(see attachments from P.L.U., Public Service Utility, IV B 3)



[ex10-136x1pic4.jpg] 
Area containing pre-Ludian gypsum pockets
(see attachments from P.L.U., Public Service Utility, IV B 2)



[ex10-136x1pic5.jpg]
Supplementary area containing pre-Ludian gypsum pockets


 
 

--------------------------------------------------------------------------------

 

Map


(Translator’s note: The following is the text found on the map in this position
in the file. They are names of streets which are not translated.)
Text:
———
8eme                     (8th District)
Friedland Boulevard
Courcelles
Faubourg
Champs Elysées
Avenue Montaigne
Cours Albert 1er
Cours la Reine
Quai d'Orsay
de l'Université
Maubourg
Avenue Franklin D. Roosevelt
ESPLANADE DES


de Messine
Haussmann Boulevard
Courcelles
Faubourg
Av. Matignon
François 1er
Rue Saint Honoré


La Boâtie
Miromesnil
Av. de Marigny
PALAIS DE L'ELYSÉE
GRAND PALAIS
PETIT PALAIS
'
Rocher
Rome
Malesherbes

 
 

--------------------------------------------------------------------------------

 


Rue Royale
Place de la Madeleine
Place de la Concorde
PALAIS BOURBON
Quai Anatole


GARE
S. LAZARE
Rue Saint Lazare
Rue Tronchet
Bd de La Madeleine
Boul. des Capucines
Boul. des Haliens
Rue du Quatre Septembre
R. de Castiglione
Rue de Rivoli
JARDIN DES TUILERIES
Quai des Tuileries
OPERA
Place Vendôme
Rue de la Paix
Rue de Rivoli
PALAIS ROYAL
Rue de Richelieu

 
 

--------------------------------------------------------------------------------

 


(Translators note:  Abbreviations and initials are generally not translated due
to the fact that they are usually impossible to identify with certainty. The
translation of the word “Brisis” could not be found anywhere, even after
consulting with other professionals. The original text contains many typos, and
this may be one also.)


cour
court
H.S.P.
H.S.P.
S.d.E.
S.d.E.
courette
Courtyard
bureau
Office
dégt.
dégt.
cuisine
Kitchen
brisis
Brisis (does not seem to be a correct word.)
piéce
Bedroom/Room
Esc. B
Staircase B
machinerie Asc.
Elevator machinery
sanitaire
Restroom
des Champs Elysées
Champs Elysees


 
 

--------------------------------------------------------------------------------

 
 
Ministry of Ecology
and Sustainable Development
 
Natural and Technological Hazard Report
Pursuant to Articles L 125 - 5 and R 125 - 26 of the Environmental Code


1. This Hazard Report is established based on information set forth by
prefectural decree
No. 2006- 45 -1
of February 14, 2006
updated on



Location of the property (developed or undeveloped)

--------------------------------------------------------------------------------



2. Address Community Postal Code
6 Rond Point des Champs Elysées - 75008 Paris


3. Location of the property as regards one or more Plans for the Prevention of
Foreseeable Natural Disasters [PPRn]
The property is located within the perimeter of a recommended PPRn
Yes ¨
No ¨
The property is located within the perimeter of a PPRn applied in advance
Yes ¨
No ¨
The property is located within the perimeter of an approved PPRn
Yes x
No ¨

The natural hazards targeted are:



 
Flood ¨
 
Torrential flooding ¨
 
Rising groundwater ¨
   
Avalanche ¨
 
Ground movement ¨
 
Drought ¨
   
Earthquake ¨
 
Hurricane ¨
 
Volcano ¨
   
Forest fire ¨
 
Other    
     



4. Location of the property as regards one or more Plans for the Prevention of
Technological Disasters [PPRt]
The property is located within the perimeter of an approved PPRt
Yes ¨
No x
The property is located within the perimeter of a recommended PPRt
Yes ¨
No x
*The technological hazards targeted are:
   



Thermal impact oOver pressure impact ¨
 
Toxic impact ¨



5. Location of the property relative to regulatory earthquake zoning
Pursuant to decree No. 91-461 of May 14, 1991 relative to the prevention of
seismic hazard, modified by decree No.2000-892 of September 13, 2000
The property is located within a seismic community
 zone 1a ¨
zone 1b¨
zone II¨
zone III ¨
Zone 0 x



attached documents

--------------------------------------------------------------------------------

 
6. Location
Extracts from reference documents or files which show the location of the
building relative to the hazards targeted


(Refer to attachment of PPRI Paris Zoning plans, and the areas of mines and
gypsum)


Seller/Lessor – Purchaser/Tenant

--------------------------------------------------------------------------------

 
7. Seller – Lessor  First and last name delete where inapplicable
SCI at 4/6 Rond Point des Champs-Elysees
 
8. Purchaser – Tenant First and last name
INTER PARFUMS Company
[ex10-136x1sig4.jpg]

delete where inapplicable


9. Date
in Paris
on 07/21/2008



This Natural and Technological Hazard Report is established based on information
set forth through disposition by the Magistrate of the Department. In the event
of failure to respect, the purchaser or the tenant may pursue a settlement of
the contract or may request before the judge a reduction in the price.
[See Article 125-5 of the Environmental Code]
 

--------------------------------------------------------------------------------


 
Who and how must one comply with the Natural and Technological Hazard Report?
at the time of any real estate transaction related to any type of written lease
contract, for the reservation of a property sold prior to completion, for a
promise of sale or carrying out or certifying the sale of a developed property


Who is affected?

--------------------------------------------------------------------------------

·
In the terms of Articles L.125-5 and R 125-23 to 27 of the Environmental Code,
real estate purchasers or tenants, of any nature, must be informed by the seller
or Lessor, who may or may not be a real estate professional, of the existence of
hazards to which this property is exposed.

A hazard report, based on information handed down by the Magistrate of the
department in the City Hall of the community where the property is located, must
be attached to any type of written lease contract, for the reservation of a
property sold prior to completion, for a promise of sale or carrying out or
certifying the sale of a developed property.
What is the field of application of this obligation?

--------------------------------------------------------------------------------

·
This informational obligation applies in all communities enumerated as decreed
by the Magistrate of the department, for developed or undeveloped properties
located:

 
1.
within the perimeter of exposure to risk demarcated by a Plan for the Prevention
of Technological Hazards approved by the Magistrate;

 
2.
within an area exposed to the risks demarcated by a Plan for the Prevention of
Foreseeable Natural Disasters approved by the Prefect or for which certain
provisions were made immediately opposable pursuant to the Environmental Code
(article L. 562-2).

 
3.
within the perimeter studied within the framework of the creation of a Plan for
the Prevention of Technological Hazards or a Plan for the Prevention of
Foreseeable Natural Disasters handed down by the Magistrate;

 
4.
within one of the seismic zones 1a, 1b, II or III mentioned in Article 4 of the
decree of May 14, 1991.

NB: The term real estate applies to all individual or collective construction,
on any type of terrain, parcel, or a group of contiguous parcels belonging to
the same property or the Lessor.
Where can reference documents be consulted?

--------------------------------------------------------------------------------

·
For each community concerned, the Magistrate of the department has handed down:

-
The list of foreseeable natural and technological disasters which includes:

-
The list of documents to which the seller or the Lessor may refer;

·
The prefectural decree includes as an appendix, for each community concerned:

 
1.
one or more extracts from documents allowing areas of the community to be
demarcated that are exposed to the determined risks;

 
2.
a tag explaining the nature and, to the extent possible, the intensity of the
risks in each of the areas and perimeters demarcated by the Plan for the
Prevention of Natural and Technological Hazards and in the seismic zones 1a, 1b,
II, or III.

·
The Magistrate addresses a copy of the Decree to the City Hall of all interested
communities and to the Paris Notary Departmental Chamber.

·
The decree is posted in the town halls of these communities and is published in
the Collection of State Administrative Acts in the department.

·
A notice of publication of the decree is inserted in a journal distributed in
the department.

·
The decrees are updated:

-
When the Magistrate’s decree goes into effect making certain provisions of a
Plan for the Prevention of Foreseeable Natural Disasters immediately opposable,
or after approving a Plan for the Prevention of Foreseeable Natural Disasters or
a Plan for the Prevention of Technological Risks, or when approving the revision
of one of these plans;

-
When new information is placed at the knowledge of the Magistrate which allows
changes in the estimate of the level of local seismicity, of the nature or of
the intensity of the risk to which all or part of a community that is the object
of one of these plans may be exposed.

·
The documents mentioned above may be consulted in the Town Halls of the
communities concerned as well as in the prefecture and in the sub-prefectures of
the department where it locates the property put on sale or up for
lease.  Certain documents may be directly consulted on the internet on the site
of the department Prefecture.

Who establishes the Risk Report?

--------------------------------------------------------------------------------

·
The Risk Report is created directly by the seller or Lessor, and when
appropriate with the help of a professional that intervenes in the sale or
leasing of a property.

·
This report must be created at least six months before the date of conclusion of
any type of written lease contract, for the reservation of a property sold prior
to completion, for a promise of sale or carrying out the sale of a property to
which it is attached.

·
It is valid for the entire duration of the contract and its possible renewal. In
the event of a joint lease, it is provided to each signatory when he/she first
enters the locales. If appropriate, it is updated if one entry is different from
the other of the joint tenants.

What information must appear?

--------------------------------------------------------------------------------

·
The Risk Report mentions the seismicity and natural or technological hazards
targeted in the Prevention Plan(s) and those to which the property is exposed.
This report is accompanied by extracts from reference documents which allow the
property to be located relative to the hazards.

How is the Risk Report filled out?

--------------------------------------------------------------------------------

·
It is sufficient to refer to the property, the information contained in the
prefectural decree, and in the reference documents: the situation regarding the
Prevention Plan(s), nature of the risks run and local seismicity.

Within what timeframe is the obligation applicable?

--------------------------------------------------------------------------------

·
The Risk Report is due on the first day of the fourth month following the
publication of the prefectural order to the collection of the administrative
acts in the department and presumably from the 1st of June, 2006.

The obligation of information on damages as a result of a natural or
technological catastrophe

--------------------------------------------------------------------------------

·
If the community were the subject of one or more decrees of acknowledgment of
the Natural or Technological Catastrophe Report, and if the property were the
subject of a specific compensation, it is advisable to attach to the contract a
declaration of the disaster(s) compensated of which one is aware. This
declaration does not use the specific printed paper form.

Preservation of the Risk Report

--------------------------------------------------------------------------------

·
The seller or the Lessor must retain one copy of the Risk Report dated and
approved by the acquirer or tenant, to be able to prove that it was indeed given
during the signature of the sales contract or lease of which it is a component.



To find out more, visit www.prim.net
———————————————————————————————
Ministry of Ecology and Sustainable Development– 20, avenue de Segur 75012 PARIS
– standard 01 42 19 20 21 – www.ecologie.gouv.fr
 

--------------------------------------------------------------------------------


 
 